DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 21-27, 29, 32, 36-46 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to indicate DTM or ICS capabilities of a network to the wireless device to guide the wireless device for performing subsequent communications.  
		Vikberg et al (US 20100189072) discloses to enable a wireless device to select an access domain appropriate for real time services such as voice calling. Upon determining the availability of packet switching/PS handover in a network, the wireless device sends a SIP REGISTER message to the packet switching capable network to perform IMS registration for continuing/initiating real time services such as voice calling (Fig. 3, Fig. 5, Par 0015-0016, Par 0035, Par 0051-0052, Par 0059-0063).
		Vikberg does not disclose, “sending, from the UE over the wireless network, a Session Initiation Protocol (SIP) REGISTER message containing a feature tag based on the comparing, the feature tag specifying whether the second feature is supported by the wireless network”.
		Gazzard et al (US 8655357 B1) discloses that a wireless device sends a SIP REGISTER to a communication network to register an application (i.e. VOIP) present on the wireless device. The SIP REGISTER message includes a feature tag indicating the presence of the application on the wireless device. The SIP REGISTER message also includes a field (P-Access-Network-Info) providing access network information (Fig. 1-2, Fig. 10-11, Col 6, Line 26-67, Col 7, Line 1-20, Col 13, Line 16-67, Col 14, Line 1-29).
		Gazzard does not disclose, “sending, from the UE over the wireless network, a Session Initiation Protocol (SIP) REGISTER message containing a feature tag based on the comparing, the feature tag specifying whether the second feature is supported by the wireless network”.

		The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473